Citation Nr: 0312446	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  03-12 827	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in an October 
1979 decision by the Board of Veterans' Appeals which denied 
entitlement to recognition as the surviving spouse of the 
veteran for the purpose of dependency and indemnity 
compensation benefits.


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran had active service from June 1942 to January 
1946.  He died in service.

This case arises from a motion for reconsideration or in the 
alternative a claim of clear and unmistakable error to an 
October 1979 decision by the Board of Veterans' Appeals 
(Board).  This motion was received at the Board in March 
2003.  On May 16, 2003, reconsideration of the Board's 
October 1979 decision was denied.


FINDINGS OF FACT

1.  An October 1979 Board decision found that the claimant 
was not entitled to recognition as the surviving spouse of 
the veteran for Department of Veterans Affairs (VA) benefit 
purposes.

2.  The errors claimed in the October 1979 Board decision do 
not constitute clear and unmistakable error.


CONCLUSION OF LAW

There is no clear and unmistakable error in the October 1979 
Board decision denying the claimant recognition as the 
surviving spouse of the veteran for VA benefit purposes.  38 
U.S.C. § 103(c) (1976); 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50(a), (b) (1979); 38 C.F.R. 
§§ 20.1403, 20.1411 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party or claimant, through her attorney, asserts 
that there is clear and unmistakable error in the October 
1979 Board decision that denied her recognition as the 
surviving spouse of the veteran for VA benefit purposes.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  For 
the purposes of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a 
reversal or revision of a prior decision of the Board on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  Review to determine whether clear and unmistakable 
error exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits, without referral to any adjudicative or hearing 
official acting on behalf of the Secretary.  38 U.S.C.A. 
§ 7111 (West 2002) 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Circumstances that are not clear and 
unmistakable error include a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, the Secretary's failure to fulfill the duty to 
assist, and a disagreement as to how the facts were weighed 
or evaluated.  Clear and unmistakable error also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (2002). 

The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does 
not apply to the Board's decision, on a motion under this 
subpart, as to whether there was clear and unmistakable error 
in a prior Board decision.  Additionally, a motion of clear 
and unmistakable error is not an application or claim for 
benefits subject to the duties and requirements of 38 U.S.C. 
§ 5103(a) related to applications for benefits or a claim for 
benefits subject to the requirements of 38 U.S.C. § 5107(a) 
relating to the duty to assist.  38 C.F.R. § 20.1411 (2002).

The Board's October 1979 decision recited the evidence of 
record at length.  The Board will not repeat all of the 
evidence at this juncture but will give a brief synopsis of 
the relevant events of this case.  As shown by a marriage 
certificate from the state of Colorado, the claimant married 
J.G. in May 1937.  A marriage certificate from the state of 
New Mexico shows that the claimant then married the veteran 
in December 1942.  The veteran was reported as missing in 
action in January 1944 and was later declared presumed dead 
as of January 1946.  In April 1950, the claimant obtained a 
decree of annulment of the marriage with J.G. from an Arizona 
court.  The court's decree indicated that the marriage to 
J.G. was void ab initio, and of no force and effect. 

The Board's October 1979 decision found that while the 
Arizona court's decree determined that the marriage to J.G. 
was void ab initio, the annulment did not relate back to the 
marriage to J.G.  The Board found that the annulment was not 
retroactive for the purposes of VA death benefits and that 
the veteran could not have a posthumous spouse.  Recognition 
of the claimant as the veteran's spouse was denied.

The determination of whether there is clear and unmistakable 
error in the October 1979 Board decision is based on the law 
that existed at the time of the decision.  38 C.F.R. 
§ 20.1403(b)(1) (2002).

The provisions of 38 U.S.C. § 103(c) in effect in 1979 
provide that:  "In determining whether or not a woman is or 
was the wife of a veteran, their marriage shall be proven as 
valid for the purposes of all laws administered by [VA] 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued."  
38 U.S.C. § 103(c) (1976).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (1979).  Wife means a 
person whose marriage to the veteran meets the requirements 
of § 3.1(j).  Widow essentially means a person whose marriage 
to the veteran meets the requirements of § 3.1(j) and who was 
the lawful spouse of the veteran at the time of the veteran's 
death.  38 C.F.R. § 3.50(a), (b) (1979).  

The claimant, through her attorney, has asserted that Board's 
use of Arizona law in 1979 to determine the validity of the 
marriage between the claimant and J.G. was erroneous.  The 
claimant has asserted that based on the provisions of 38 
U.S.C. § 103(c) in effect in 1979, the law of Colorado was 
applicable.  


It is true that the Colorado marriage certificate notes that 
both the claimant and J.G. were residents of Colorado, and 
the marriage took place in that state.  The Board's 1979 
decision, however, addressed the validity of the marriage 
between the claimant and the veteran; that was the issue to 
be addressed in determining whether the claimant was entitled 
to VA benefits.  As discussed below, it is not entirely clear 
which state's law would govern the validity of the marriage 
between the claimant and the veteran.  Nonetheless, it is 
clear that, whatever state's law is applicable, it is not 
Colorado.  

As noted above, for VA benefit purposes, a marriage is deemed 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  It is 
not entirely clear from the current record where the parties 
resided when the right to benefits accrued.  The Board notes 
that the veteran was declared missing in January 1944 and 
that the claimant resided in California at that time.  
However, since the veteran was still considered on active 
duty, no right to VA benefits would have accrued.  The 
veteran was declared dead in January 1946 at which time a 
right to death benefits would have accrued.  Again, at that 
time, the claimant appears to have resided in California.  
There is no evidence in the record that the veteran had 
established residence in California with the claimant, and 
the record does not otherwise indicate his residence of 
record.  The veteran was declared missing in action in the 
South Pacific and later declared dead due to action there.  

For VA benefit purposes, a marriage is also deemed valid 
under the law where the parties resided at the time of the 
marriage.  The claimant and the veteran were married in 
December 1942 at the Army Air Base at Alamogordo, New Mexico, 
by a military chaplain.  However, the claimant then listed 
her residence as being in Arizona, and the veteran listed his 
residence as being Wisconsin, which was presumably his home 
of record while he was on active duty.  The Board notes that 
in June 1942 he was assigned to an Army Air Base in Arizona 
for training.  The record does not show definitively whether 
the parties resided in New Mexico or Arizona at the time of 
the December 1942 marriage.  

The validity of the marriage between the claimant and the 
veteran would be addressed under the law of whichever state 
in which they had resided at the time of marriage or when the 
right to benefits accrued.  Colorado law is not applicable to 
addressing the validity of the marriage between the claimant 
and the veteran because the parties did not reside there 
either at the time of the marriage or when any right to 
benefits may have accrued.  38 C.F.R. §§ 3.1(j), 3.50(a), (b) 
(1979).  

The Board's 1979 decision found that the annulment by the 
Arizona court of the claimant's marriage to J.G. was void ab 
initio but that it did not relate back, that is, the 
annulment was not given retroactive effect so that the 
marriage between the claimant and the veteran would have been 
valid.  The Board cited the case of Hodges v. Hodges, 118 
Ariz 572, 578 P.2d 1001 (1978) from the Arizona Court of 
Appeals to find that the annulment did not relate back.  As 
noted, the claimant has asserted that under Colorado law, the 
annulment would relate back.  The claimant has cited the case 
of In re the Marriage of Cargill, 843 p.2d 1335 (1993) from 
the Colorado Supreme Court as the applicable law of Colorado 
that annulments relate back and thus the marriage between the 
claimant and the veteran would be valid.  Additionally, the 
claimant has cited § 14-10-11[1] of Colorado Revised Statutes 
to support this.  However, as noted above, the law of 
Colorado is not applicable to determining the validity of the 
marriage between the veteran and the claimant.  Relating back 
of the annulment of the marriage between the claimant and 
J.G., as it would affect the validity of the marriage between 
the claimant and the veteran, would be addressed under the 
law of place where the parties (i.e., the veteran and the 
claimant) resided at the time of the marriage.  The Board 
found that under the law of Arizona, the marriage was not 
valid since the annulment did not relate back.  The law of 
New Mexico is similar.  See Chavez v. Chavez, 82 N.M. 624, 
485 P.2d 735 (1971).  Accordingly, the use of Arizona law in 
determining whether the marriage between the veteran and the 
claimant was valid was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.1(j) (1979), 38 C.F.R. § 20.1403(a) 
(2002).

The claimant, through her attorney, has asserted that the 
Cargill case provides for relation back of the annulment to 
the marriage between the claimant and the veteran.  However, 
the determination of whether there is clear and unmistakable 
error in a prior Board decision is made based on the law that 
existed at the time of the decision.  In this case, the 
Board's decision was made in 1979 and Cargill was not decided 
until 1993.  Since Cargill was decided subsequent to the 
Board's 1979 decision, it is not applicable to determining 
whether there is clear and unmistakable error in the prior 
Board decision.  38 C.F.R. § 20.1403(b), (e) (2002).

The claimant's attorney has also asserted that the October 
1979 Board decision did not apply the benefit of the doubt.  
However, this assertion involves disagreement with the 
weighing or evaluating the evidence in the prior Board 
decision.  This does not constitute clear and unmistakable 
error in a prior decision.  38 C.F.R. § 20.1403(d)(1) (2002).

Based on the above, the use of Arizona law in determining 
whether the marriage between the claimant and the veteran was 
valid was not clearly and unmistakably erroneous.  The 
claimant has not demonstrated that there was error in the 
October 1979 Board decision of the kind which reasonable 
minds could not differ and that the results would have been 
manifestly different but for the error.  Accordingly, the 
October 1979 Board decision does not contain clear and 
unmistakable error.  38 U.S.C. § 103(c) (1976); 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50(a), (b) (1979); 
38 C.F.R. §§ 20.1403, 20.1411 (2002). 

The Board notes that prior to the claimant filing her motion, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. 
§ 20.1411(c), (d) (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Accordingly, no further action is necessary 
for compliance with the VCAA.


ORDER

The October 1979 Board decision does not contain clear and 
unmistakable error.  The motion is denied.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




